                         THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00222-GCM

XPO LOGISTICS, INC.,                              )
                                                  )
                 Plaintiff,                       )
                                                  )
   v.                                             )
                                                       CONFIDENTIALITY AGREEMENT
                                                  )
                                                         AND PROTECTIVE ORDER
PAUL LUCKETT and US 1 LOGISTICS,                  )
LLC                                               )
                                                  )
                 Defendants.                      )
                                                  )


        AND NOW, this 17th day of October, 2018, it is hereby STIPULATED and AGREED

between Plaintiff, XPO Logistics, Inc. (“XPO” or “Plaintiff”), and Defendants, Paul Luckett

(“Luckett”), and US 1 Logistics, LLC (“US 1”) (collectively “Defendants” and jointly with

Plaintiff, the “Parties”), and it is hereby ORDERED by the Court, that the following terms and

conditions shall govern the use and handling of confidential information and documents produced

by the Parties in the above-captioned matter (“the Litigation”):

        1.       All documents and data, including electronically stored information, produced and

all information obtained through discovery in the Litigation shall be used only for purposes of

litigation between the Parties, and not for competitive business purposes.

        2.       “Confidential Information” shall mean any and all information produced in the

course of discovery or trial which a Party deems to contain trade secrets or other proprietary,

technical, financial, or confidential information (including but not limited to design,

manufacturing, research, commercial or business information) and which is designated by such

Party as “Confidential” or “Confidential - Attorneys’ Eyes Only” pursuant to the terms and

mechanisms of this Confidentiality Agreement and Protective Order (the “Order”). The following

PPAB 4456332v1
50183813v.2
documents, electronic data, and/or information may be designated as “Confidential” pursuant to

this Order: information which a Party contends is confidential business information.            The

following documents, electronic data, and/or information may be designated as “Confidential –

Attorneys’ Eyes Only” pursuant to this Order: information which a Party contends to be (a) a trade

secret, (b) proprietary business information, or (c) sensitive financial information.

       3.        To assert a claim that information is “Confidential” or “Confidential - Attorneys’

Eyes Only”, the Parties shall designate the whole or any part of any documents as such by stamping

or imprinting the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“CONFIDENTIAL - ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER”

upon every page of the produced copies of the document at the time of production. Such

designations shall be utilized in good faith and only for such matters as documents disclosing

highly sensitive information.

            a.      In the case of depositions, including any transcripts or recordings thereof, the

Party may designate the deposition as “Confidential” or “Confidential – Attorneys’ Eyes Only”

after the deposition concludes by notifying the opposing Party in writing that it is making such

designation. Such designation shall apply to the deposition and any transcript or other recording

thereof. The Party making the designation shall have fifteen (15) days from delivery of the final

deposition transcript to make the designation (the “designation period”) and until the earlier of

receipt of such written notification or the expiration of the designation period, the Parties must

provisionally treat the deposition transcripts as “Confidential – Attorneys’ Eyes Only.” If the Party

determines that some or all of the transcript contains Confidential Information, the document shall

bear a stamped legend of “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“CONFIDENTIAL - ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” and

the specific Confidential Information contained therein shall bear the notation “Confidential” or
                                               2
PPAB 4456332v1
50183813v.2
“Confidential – Attorneys’ Eyes Only.”          Unless the Parties intend to designate all of the

information contained within the deposition testimony as “Confidential” or “Confidential –

Attorneys’ Eyes Only” material, counsel for that Party should indicate in a clear fashion the portion

of the testimony which is intended to be designated as “Confidential” or “Confidential – Attorneys’

Eyes Only” and such testimony should be segregated or placed in a separate transcript bearing the

appropriate designation.        Any portion of a transcript discussing materials designated as

“Confidential” or “Confidential—Attorneys’ Eyes Only” shall be similarly designated.

              b.      Written discovery, motions or pleadings containing or reflecting information

designated as “Confidential” or “Confidential – Attorneys’ Eyes Only” under this Order shall bear

a stamped legend of “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“CONFIDENTIAL - ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” and

the specific Confidential Information contained therein shall bear the notation “Confidential” or

“Confidential – Attorneys’ Eyes Only.” If any discovery is produced electronically in native

format, the native file name shall include an indication that the native file contains information

that is “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” as appropriate. If such written

discovery, motion or pleading containing Confidential Information is filed with the Court, only

the “Confidential” or “Confidential – Attorneys’ Eyes Only” portion of such written discovery or

pleading will be filed with the Court in accordance with Paragraph 9 of this Order. The non-

confidential portion of any written discovery or pleading will not be subject to the terms of this

Order.

         4.        In the event that the producing person inadvertently fails to designate discovery

material as “Confidential” or “Confidential – Attorneys’ Eyes Only” in the Litigation, it may make

such a designation subsequently by notifying all Parties to whom such discovery material was

produced, in writing, as soon as practicable. After receipt of such notification, the Parties to whom
                                                 3
PPAB 4456332v1
50183813v.2
production has been made shall treat the designated discovery material as “Confidential” or

“Confidential – Attorneys’ Eyes Only”, subject to their right to dispute such designation in

accordance with Paragraph 8 below; provided however that any prior disclosure by the receiving

Party of the discovery material before its designation as “Confidential” or “Confidential –

Attorneys’ Eyes Only” shall not be deemed a violation of this Order.

       5.        Materials designated as “Confidential” may only be disclosed or made available by

the Party receiving such information to the following individuals provided that such individuals

are informed of the terms of this Order:

               (a)     the employees or officers of the Parties to the Litigation who are working
       with counsel in the Litigation and need to review the documents in order to provide
       assistance to counsel in the Litigation;

               (b)     legal counsel for the Parties, including in-house counsel, and paralegals,
       investigators, consultants, litigation support vendors, or attorneys working with, retained,
       or employed by legal counsel in connection with the Litigation;

              (c)     expert witnesses or consultants retained by the Parties to assist in the
       preparation of the case;

               (d)     any witness who is deposed under oath in this matter to whom disclosure
       is reasonably necessary, provided (1) the deposing party requests that the witness sign the
       form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
       confidential information unless otherwise agreed by the designating party or ordered by
       the Court;

              (e)    the author or recipient of such materials or a custodian or other person
       who otherwise possessed or knew the information contained within the materials;

                 (f)    court reporters, videographers or stenographers at depositions; and,

                 (g)    the Court.

       6.        Materials designated as “Confidential - Attorneys’ Eyes Only” may only be

disclosed or made available by the Party receiving such information to the individuals referred to

in paragraphs (b), (c), (d), (e), (f), and (g) in Paragraph 5 provided that such individuals are

informed of the terms of this Order.
                                                 4
PPAB 4456332v1
50183813v.2
       7.        The persons referred to under sub-paragraphs (a), (c), (d), and (e) of Paragraph 5

shall be furnished “Confidential” information only after they have agreed in writing, in the form

annexed hereto as “Exhibit A”, to be bound by the terms of this Order. Outside counsel for the

Parties shall maintain copies of the aforementioned written agreements.

       8.        In the event counsel for the Party receiving materials designated as “Confidential”

or “Confidential - Attorneys’ Eyes Only” objects to the designation, said counsel shall advise the

Party producing the materials, in writing, preferably by electronic mail, of such objection and the

reasons therefore. Pending resolution of the dispute, all of the materials shall be treated as

designated. Counsel will attempt to resolve the dispute within three (3) business days. If the

dispute cannot be resolved among counsel, the Party objecting to the designation of a document

as “Confidential” or “Confidential - Attorneys’ Eyes Only” shall submit a motion objecting to such

designation with the Court. The burden to sustain the designation “Confidential” or “Confidential

- Attorneys’ Eyes Only” is upon the designating Party.

       9.        Material containing Confidential Information shall not be filed with the Court

unless it is necessary to do so for purposes of trial, motions for summary judgment, other motions

or appeals. Any party wishing to file, in connection with a motion, brief or other submission to

the Court, a document or materials, including but not limited to, transcripts of depositions, exhibits,

physical evidence, answers to interrogatories or requests for admissions, briefs and memorandum,

which comprise or contain material designated as “Confidential” or “Confidential – Attorneys’

Eyes Only” or information taken therefrom, must comply with local rules of the Court regarding

filing under seal. Notwithstanding the foregoing, a copy of such filing having the confidential

information redacted or deleted therefrom may be made part of the public record.

       10.       Any non-party may subscribe to the terms and protections of this Order only after

they have reviewed the Order and have agreed in writing, in the form annexed hereto as “Exhibit
                                              5
PPAB 4456332v1
50183813v.2
A”, to be bound by the terms of this Order. The non-party may designate materials containing

Confidential Information that the non-party is producing as “Confidential” or “Confidential –

Attorneys’ Eyes Only” subject to the specifications of Paragraph 3 of this Order.

         11.     No disclosure shall waive any rights or privileges of any Party granted by this

Order.

         12.     This Order shall not enlarge or affect the proper scope of discovery in the Litigation

or any other litigation, nor shall this Order imply that discovery material designated as

“Confidential” or “Confidential - Attorneys’ Eyes Only” under the terms of this Order is properly

discoverable, relevant or admissible in the Litigation or any other litigation.

         13.     The entry of this Order shall be without prejudice to the rights of the Parties, or any

one of them, or of any non-party to assert or apply for additional or different protection from the

Court at their discretion.

         14.     The terms of this Order shall survive and remain in effect after the termination of

the Litigation. The Parties shall take such measures as are necessary and appropriate to prevent

the public disclosure of Confidential Information, through inadvertence or otherwise, after the

conclusion of the Litigation. The ultimate disposition of protected materials shall be subject to a

final order of the court upon completion of the litigation.

         15.     This Order has no effect upon, and shall not apply to, a Party’s use or disclosure of

its own Confidential Information for any purpose.

         16.     Inadvertent production of documents subject to work-product immunity, the

attorney-client privilege or other legal privilege protecting information from discovery shall not

constitute a waiver of the immunity or privilege, provided that the producing Party shall promptly

notify the receiving Party in writing of such inadvertent production. If reasonably prompt

notification is made, such inadvertently produced documents and all copies thereof, as well as all
                                                6
PPAB 4456332v1
50183813v.2
notes or other work product reflecting the contents of such materials, shall be returned to the

producing Party or permanently destroyed, upon request, and such returned or destroyed material

shall be deleted from any litigation-support or other database. No use shall be made of such

documents during deposition or at trial, nor shall they be shown to anyone who was not given

access to them prior to the request to return or destroy them. The Party returning such material

then may move the Court for an order compelling production of the material, but such motion shall

not assert as a ground for entering such an order the fact or circumstances of the inadvertent

production.

       17.       Within forty-five (45) days after receiving notice of the entry of an order, judgment

or decree finally disposing of the Litigation (including any appeal therefrom), or such longer period

of time upon which the Parties may agree, all persons having received material or information

containing information designated as “Confidential” or “Confidential – Attorneys’ Eyes Only,”

except as provided below, shall destroy all copies of such material in any form it is maintained

including but not limited to paper, hard drives, network drives, off-site electronic storage, and

internet storage services; and certify in writing to the Parties that all copies of such documents

have been destroyed. Counsel for the Parties shall be entitled to retain court papers, deposition

and trial transcripts and attorney work product containing Confidential Information; provided that

such counsel, and employees of such outside counsel, shall not disclose such court papers or

attorney work-product to any person except pursuant to court order or agreement of the Parties.

This provision shall not require the Court’s return of any documents filed with the Court.




                                                   7
PPAB 4456332v1
50183813v.2
       SO ORDERED.




                     Signed: October 17, 2018




                             8
PPAB 4456332v1
50183813v.2
CONSENTED TO:


__________________________
By its attorneys,

_________________________________________



___________________________
By its attorneys,

_________________________________________


_________________________________________


This the _____ day of _________________________.




                                          9
PPAB 4456332v1
50183813v.2
                      THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00222-GCM

XPO LOGISTICS, INC.,                    )
                                        )
                 Plaintiff,             )
                                        )
   v.                                   )
                                        )
PAUL LUCKETT and US 1 LOGISTICS,        )
LLC                                     )
                                        )
                 Defendants.            )
                                        )


                                  EXHIBIT A




                                       10
PPAB 4456332v1
50183813v.2
                      THE UNITED STATES DISTRICT COURT FOR
                     THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00222-GCM

XPO LOGISTICS, INC.,                             )
                                                 )
                 Plaintiff,                      )
                                                 )
   v.                                            )
                                                           ACKNOWLEDGEMENT OF
                                                 )
                                                             PROTECTIVE ORDER
PAUL LUCKETT and US 1 LOGISTICS,                 )
LLC                                              )
                                                 )
                 Defendants.                     )
                                                 )


        I _____________________________ hereby affirm that:

        1.       Information, including documents and things designated as “CONFIDENTIAL” or

“CONFIDENTIAL - ATTORNEYS’ EYES ONLY” (collectively “Confidential Information”) as

defined in the Confidentiality Agreement and Protective Order (“Protective Order”) entered in the

above-captioned action, is being provided to me pursuant to the terms and restrictions of the

Protective Order.

        2.       As a prior condition to me being permitted to receive, see or review any

Confidential Information, I have been give a copy of the aforementioned Protective Order, I have

read it and I agree to be bound by its terms.

        3.       I understand that the Protective Order is a Court Order which is legally binding

upon me. I hereby agree to submit to the jurisdiction of the___________________, North Carolina

for enforcement of any claimed violation of the terms of the Protective Order or this

Acknowledgement, and agree that such jurisdiction shall survive the termination of this action.

        4.       I agree not to use any Confidential Information disclosed to me pursuant to the

Protective Order except for purposes of the above-referenced litigation and not to disclose such
                                              11
PPAB 4456332v1
50183813v.2
information to persons other than those specifically authorized by the Protective Order, without

the express written consent of the Party who designated such information “Confidential” or

“Confidential—Attorneys Eyes Only” or by Order of this Court. I also agree to notify any

stenographic, clerical or technical personnel who are required to assist me of the terms of this

Protective Order and its binding effect on them.

       5.        I understand that I am to retain all documents or materials designated as

Confidential Information in a secure manner, and that all such documents and materials are to

remain in my personal custody until the completion of my assigned duties in this matter,

whereupon all such documents and materials, including copies thereof, and any writings prepared

by me containing any Confidential Information are to be permanently destroyed or returned to

counsel who provided me with such documents and materials.



                                             ____________________________________




                                               12
PPAB 4456332v1
50183813v.2
